DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/3/2021 is acknowledged.
The applicant amended the dependency of the dependent claims so that al claims depended from elected claim 1. However, changing the dependency of the dependent claims does not immediately make the inventions the same. Furthermore, the amended dependencies could raise 35 USC 112 issues. Therefore the examiner has withdrawn the claims which are drawn to non-elected inventions, those being claims 7-24. Claims 1-6, drawn to the originally elected invention have been examined on the merits below. 

Drawings
The drawings are objected to because many reference numbers throughout the drawings do not have lead lines. For example, “103”, “104”, “109”, “120” do not include lead lines in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 2 recites the limitation "the seeding action" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 4, line 4, recites “at least one measured parameter”. However, it is unclear how this measured parameter is related to the measured parameters of claim 1, lines 7-8, or the first and second quality parameters set forth in claim 4, line 3. 
	Claim 5, line 3, sets forth “successive particles” received from the singulation device. However, it is unclear how these particles are related to the seeds received from the singulation device. Specifically, it is unclear if the seeds and particles are one and the same or two different things altogether. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoernschemeyer et al. DE 198 45 860 A1.

Independent Claim 1: Hoernschemeyer discloses a seeding apparatus (Fig. 3) for applying seeds to a growth medium comprising: 
a storage container (5) for seeds; 
a supply duct (the unnumbered transfer duct between container 5 leading to disc 4) for transferring the seeds from the container; 
a singulation device (4) for separating the seeds one from the next in a singulated stream; 
a measurement device (9) for detecting one or more parameters (a seed separation quality) of the seeds in the singulated stream; 
a control device (10); and 
a transfer member (not shown, the outlet of disc housing 3) for transferring the singulated seeds to the growth medium, as per claim 1.  

Dependent Claim 2: Hoernschemeyer further discloses a diverting device (6) for extracting some of the seeds so that only selected ones of the seeds are applied in the seeding action (the device diverts seed doubles from the seed disc holes back to the seed pool), as per claim 2.

Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flamme et al. 6,070,539.

Independent Claim 1: Flamme discloses a seeding apparatus for applying seeds to a growth medium comprising: 
a storage container (301) for seeds; 
a supply duct (310) for transferring the seeds from the container; 
a singulation device (the meter, not shown, see claim 3) for separating the seeds one from the next in a singulated stream; 
a measurement device (216) for detecting one or more parameters of the seeds (seed rate or seed count) in the singulated stream; 
a control device (130); and 
a transfer member (the outlet of the meter) for transferring the singulated seeds to the growth medium, as per claim 1.  

Dependent Claims 3-4: Flamme further discloses wherein there is provided a sensor (100) for providing information about the growth medium (soil depth and/or spectrographic 
wherein the storage container (301) for seeds includes at least first and second separate containers (304, 306) containing respective seeds with first and second quality parameters (because they are of different types) and the control device (130, with information from 150) selects which container is used based at least in part on at least one measured parameter (the seed type, col. 8, lns. 37-65), as per claim 4;

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiemke et al. 7,185,596 in view of Hoernschemeyer et al.
Independent Claim 1: Thiemke discloses a seeding apparatus for applying seeds to a growth medium comprising: 
a storage container (not shown, col. 3, lns. 45-47) for seeds; 
a supply duct (32) for transferring the seeds from the container; 
a singulation device (36) for separating the seeds one from the next in a singulated stream; 

However, Thiemke fails to disclose a measurement device for detecting one or more parameters of the seeds in the singulated stream; 
a control device, as per claim 1.
Hoernschemeyer discloses a similar apparatus comprising a measurement device (9) for detecting one or more parameters (a seed separation quality) of the seeds in the singulated stream; 
a control device (10), as per claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Thiemke with the measurement device of Hoernschemeyer in order to ensure that seed is properly singulated thereby increasing sowing efficiency.

Dependent Claims 5-6: Thiemke, of the resultant combinatinon above, further discloses wherein the transfer member (42) operates at different speeds (col. 4, lns. 1-6) to change the time difference between successive particles received from the singulation device to either place particles at even intervals on the substrate or to intentionally place the seeds at uneven intervals on the substrate, as per claim 5;
wherein the transfer device (42) comprises a funnel (defined by the housing 64, 46) and a slot (defined at 40) that is operable with an actuator (42) to move between a catch position (at receipt of the seed) and a release position (at discharge of the seed), as per claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        February 26, 2022